Citation Nr: 1543574	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  10-31 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an eye disability other than diabetic retinopathy with pseudophakia status post cataract extraction, to include as secondary to service-connected type II diabetes mellitus (DM), with diabetic retinopathy.  

2.  Entitlement to an initial disability evaluation in excess 20 percent for DM.  

3.  Entitlement to an initial compensable disability evaluation for diabetic retinopathy, with pseudophakia status post cataract extraction.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 

INTRODUCTION


 The Veteran, who is the appellant, served on active duty from December 1960 to May 1985.

These matters come before the Board of Veterans' Appeals  (Board) from March 2009 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In the March 2009 decision, the RO granted service connection for DM and assigned an initial 20 percent disability rating, effective from February 5, 2007. 

In the June 2010 decision, the RO denied entitlement to service connection for cataracts.  The RO also granted service connection for diabetic retinopathy and assigned an initial noncompensable disability rating, effective from February 5, 2008.

In September 2014, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2015).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

In October 2014, the Board remanded the above issues for further development to include VA examinations.  At that time, the Board listed the issue of a higher disability evaluation for the service-connected eye disorder as diabetic retinopathy only.  

Following the requested development, the Appeals Management Center, acting on behalf of the RO, granted service connection for pseudophakia status post cataract extraction, reclassified the disability evaluation as diabetic retinopathy with pseudophakia status post cataract extraction, and assigned an noncompensable disability evaluation.  

In a March 2015 statement, the Veteran indicated that he had sustained an injury in his bedroom because of low sugar and loss of consciousness related to his service-connected diabetes.  He stated that as a result of the fall, he had sustained back injuries.  As such, the issue of a back disorder has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for an eye disorder other than diabetic retinopathy, with pseudophakia, status post cataract extraction, associated with DM is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's DM requires insulin and a restricted diet, but has not been shown to require regulation of activities.

2.  For the entire initial rating period, the Veteran's service-connected nonproliferative diabetic retinopathy, with pseudophakia, is manifested by corrected distant and near vision of no less than 20/40 in either eye; visual field impairment is not shown. 




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for DM have not been met for the entire rating period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.119, Diagnostic Code 7913 (2015).

2.  The criteria for a separate compensable disability rating for nonproliferative diabetic retinopathy, with pseudophakia, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.75-77, 4.79, Diagnostic Codes 6006, 6027, 6063-66, 6080-81 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially-complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

As the issues on appeal concern the initial ratings assigned and come before the Board on appeal from rating decisions which also granted service connection-there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service-connection claim.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112, 115-17 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement). 

The Board further finds that VA has complied with the duty to assist by aiding in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's record.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical treatment records.  With regard to the Veteran's DM, he was afforded VA examinations in June 2010, October 2013, and January 2015.  With regard to the Veteran's diabetic retinopathy with pseudophakia, he was afforded VA examinations in May 2010, July 2012, and January 2015.  The VA examinations were adequate, because they were each performed by a medical professional based upon a review of record and include a solicitation of history and symptomatology from the Veteran as well as a thorough examination, including opinions and accompanying rationales, along with sufficient information to properly rate the Veteran's disabilities.  Barr v. Nicholson, 21 Vet.App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Finally, the Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  Since VA has satisfied its duties to notify and assist, any additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Evaluations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet.App 119, 126 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet.App. 505, 510 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether staged ratings are for consideration; however, the Board finds that the evidence of record does not establish distinct time periods where the Veteran's service-connected disabilities result in symptoms that would warrant different ratings. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In this case, the Board has considered all the evidence of record, lay and medical, as it bears on the higher initial rating issues.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify")

Rating Analysis for Diabetes Mellitus

In this case, the Veteran's DM, has been assigned a 20 percent disability evaluation under Diagnostic Code 7913, which falls under the Schedule of Ratings for the Endocrine System, found in 38 C.F.R. § 4.119. 

Under Diagnostic Code 7913, which specifically addresses evaluation of diabetes mellitus, a 20 percent evaluation is assigned where diabetes requires insulin and restricted diet, or an oral hypoglycemic agent and a restricted diet.  Id.

A 40 percent evaluation is assigned where diabetes requires insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  Id.

A 60 percent evaluation is assigned where the disease requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.

A 100 percent evaluation is assigned where diabetes requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119.  Id.  

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id. 

The Board notes that "regulation of activities" is defined in the rating criteria for a 100 percent disability rating under Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  Although not specified in the rating criteria, the Board finds that this definition also applies to the "regulation of activities" discussed in the 40 percent and 60 percent disability ratings under Diagnostic Code 7913.  Additionally, the Board notes that medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007). 

Further, in light of the conjunctive "and" in the criteria for a 40 percent disability rating under Diagnostic Code 7913, all criteria must be met to establish entitlement to a 40 percent rating.  See, e.g., Heuer v. Brown, 7 Vet. App. 379, 385 (1995) (holding that criteria expressed in the conjunctive are connected by "and"); Malone v. Gober, 10 Vet. App. 539 (1997) (construing "and" as conjunctive in a statute); cf. Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (holding that "or" in the rating criteria shows that each is an independent basis for granting that rating). 

Upon review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran's service-connected DM does not more nearly approximate a rating in excess of 20 percent for the entire rating period on appeal. 

In conjunction with his claim, the Veteran was afforded a VA examination in May 2010.  At the time of the examination, the Veteran reported that he was diagnosed with DM in 1986, one year after he separated from the service.  He was on glipizide 2.5 mg daily; NovoLog insulin 10-15 units before meals, breakfast, lunch, and dinner; Lantus insulin 45 units at night; and metformin 500 mg twice daily.  No side effects from the medication were reported. The Veteran stated that his blood sugars typically ran high, around 130s in the morning and 200s before lunch and dinner.  He reported having low blood sugar in the 40s, occurring once a week after he ate dinner and took his evening insulin dose.  He also noted having sweating and shaking, which would resolve with taking orange juice.  He had no history of ketoacidosis or hospitalization for diabetes or diabetic-related complications. The Veteran stated that he was on a diabetic diet and had had no significant change in his weight in the last 2 years.  The Veteran indicated that he walked with his wife, two miles, three times a week, for exercise without chest pain or dyspnea.  He did not need to avoid strenuous activities to prevent hypoglycemic reaction.  He noted seeing physicians at both VA and Navy Medical Center every 2 months for his diabetic care.  The diagnoses included DM, poorly controlled on multiple insulin injections per day and oral medications.  The examiner noted that the Veteran reported having one episode of hypoglycemia per week, which resolved with orange juice.  It was also indicated that no hospitalizations were required and there was no history of diabetes ketoacidosis.  

The Veteran was afforded an additional VA examination in October 2013.  At that time, the Veteran was noted to be taking oral hypoglycemic agents and more than one insulin injection per day.  The Veteran was noted to visit his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month.  There had been no episodes of ketoacidosis in the past 12 months and no episodes of hypoglycemia requiring hospitalization in the past 12 months.  

In a May 2014 VA endocrinology note, the Veteran was noted to be having more frequent hypoglycemic episodes.  At the time of an October 2014 visit, the Veteran reported that his glucose results had been in low 100's most of the time.  He indicated that he had had one episode of hypoglycemic episode since his last visit.  The Veteran reported that he was able to recognize symptoms and treat himself.  He stated that he completely avoided white rice and that his meals consisted of salad and soup.  He noted having a stationary bicycle at home and exercised 15 minutes daily.

In conjunction with the Board remand, the Veteran was afforded a VA examination in January 2015.  The examiner indicated that the Veteran had been diagnosed as having DM in the 1980's.  He was taking more than one injection of insulin per day.  The Veteran was noted to see his treatment provider for episodes of hypoglycemia/ketoacidosis less than 2 times per month.  He was also noted to have had no episodes of hypoglycemia/ketoacidosis requiring hospitalizations in the past 12 months.  There had been no unintentional weight loss or loss of strength due to DM.  The examiner specifically indicated that the Veteran's DM did not require regulation of activities as part of his DM management.  The examiner also reported that the Veteran's DM did not impact his ability to work.  The examiner stated that the Veteran's retirement was due more to his age than DM.  

In a February 2015 letter, the Veteran indicated that he had been complying with his primary care provider's requirement of regulating his activities.  He stated that in so doing, he exercised with his wife by walking twice a week, or more if the weather permitted, in the park near their residence and around the block for approximately a distance of two miles.  He stated that he had been required by his VA primary care doctors to regulate his activities by exercising and avoiding strenuous physical activities.  He reported that he never got involved with and avoided strenuous activities.  In a February 2015 letter, the Veteran's spouse indicated that she had been exercising with the Veteran since his retirement from the United States Navy and had been walking with him in the park near their home twice a week or more if the weather permitted and around the block for approximately a distance of two miles.  She stated there were days when they drove to a park and walked around the park for approximately an hour and then drove home.

In August 2015, the Veteran submitted a medical record indicating that he had been admitted to the UC San Diego Health System Hospital, reporting that he had fallen as a result of low blood sugar, which resulted in him injuring his back.  The Veteran was given instructions with regard to his DM medications and told not to partake in lifting more than 20 pounds for four weeks and to avoid turning, twisting, or bending, until being cleared for his spine problems. 

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's DM disability requires both insulin and a restricted diet, but has not been shown to require regulation of activities.  Regarding regulation of activities, the VA examiners have stated that the Veteran's diabetes did not require regulation of activities.  Further, the Veteran has indicated that he rides his bike 15 minutes a day and walks with his wife up to two miles, two to three times per week.  There has been no indication in any records that the Veteran's physical activities are restricted due to his DM.  To the extent that the Veteran stated in February 2015 that his VA primary care doctors had required avoiding strenuous activities, this statement is not support by the contemporaneous medical treatments records and the opinions of the VA examiners.  Therefore, the Board finds that this statement is outweighed by the contemporaneous evidence of record and is not probative.  For these reasons, the Board finds that the weight of the evidence currently of record does not demonstrate that the Veteran requires regulation of activities as a result of his diabetes mellitus disability as contemplated for the next higher 40 percent rating or a 60 percent evaluation  under Diagnostic Code 7913.

The Board acknowledges that the Veteran requires more than one daily injection of insulin a day, which is a symptom contemplated by the 100 percent rating criteria under Diagnostic Code 7913.  However, the Board finds that the weight of the evidence does not demonstrate that the Veteran's disability more nearly approximates the 100 percent rating criteria under Diagnostic Code 7913, as the Veteran has not been shown to have episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  These criteria are conjunctive; all elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (noting that the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  The Court has explained that the joining of criteria by the conjunctive "and" in diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes, as the one here, which use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  See Tatum v. Shinseki, 23 Vet. App. 152 (2009).

For these reasons, the Board finds that the Veteran's diabetes mellitus disability does not warrant a rating in excess of 20 percent for the entire rating period on appeal.

Diabetic Retinopathy, with Pseudophakia Status Post Cataract Extraction

Eye disabilities rated under DCs 6000 to 6009 are rated on the basis of either visual impairment or on incapacitating episodes according to a General Rating Formula, whichever results in a higher rating.  38 C.F.R. § 4.79, DC 6006 (2015).

Under the General Rating Formula based on incapacitating episodes, a 10 percent rating is warranted for retinopathy with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the previous 12 months.

A note to DC 6006 defines an incapacitating episode as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider. 

Visual acuity rating is based on the best distance vision obtainable with best correction by glasses except in cases involving keratoconus or where the spherical correction between the two eyes varies by more than four diopters.  38 C.F.R. § 4.75, 4.79, Table (neither exception is evident in this case). 

A compensable rating for loss of visual acuity requires that corrected vision be 20/40 or worse in one eye and 20/50 or worse in the other.  38 C.F.R. § 4.79, Diagnostic Code 6066.  The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest award of 100 percent assignable for visual acuity of 5/200 in each eye.  38 C.F.R. § 4.79, Diagnostic Codes 6063-6066 (2015). 

Impairment of field of vision is evaluated pursuant to 38 C.F.R. § 4.79, Diagnostic Codes 6080-81 (2015).  Under the amended criteria, separate evaluations for loss of visual acuity and visual field defect are now permissible effective December 10, 2008.  See 38 C.F.R. § 4.77(c)(2015) ("separately evaluate the visual acuity and visual field defect (expressed as a level of visual acuity), and combine them under the provisions of § 4.25").

Under 38 C.F.R. § 4.79, Diagnostic Code 6027 (2015), if a replacement lens is present (pseudophakia), post-operative cataracts are rated on impairment of vision, i.e., loss of visual acuity and impairment of visual fields.

The Veteran maintains that a separate compensable disability evaluation is warranted for his diabetic retinopathy with pseudophakia.  

At the time of a May 2010 VA eye examination, it was noted that the Veteran had not suffered any episodes of incapacitation in the past related to the eyes.  Physical examination revealed uncorrected distance visual acuities of 20/50 in the right eye and 20/70 with the left eye.  The uncorrected near visual acuities were 20/50 in the right eye and 20/40 in the left eye.  A refraction was performed, yielding the best spectacle correction of -1.00, -1.00, at axis 80 for the right eye, and -0.50, -0.75, at axis 60 for the left eye, with a +2.00 addition at near for each eye.  The best-corrected distance and near visual acuities were 20/20 with each eye.  The Veteran did not experience diplopia.  Gross visual field evaluation by confrontational finger-counting was full in all four quadrants for each eye.  The Veteran had had lenses removed from both eyes, and there were lens implants in both eyes.  There were bilateral posterior chamber intraocular lens implants. 

The Veteran was afforded an additional VA examination in July 2012.  At that time, he was noted to have bilateral corrected visual acuity of 20/40 or better in both eyes.  There was no diplopia.  There were posterior chamber intraocular lens implants in both eyes.  There was no visual field defect.  

The Veteran was afforded an additional VA eye examination in January 2015.  Physical examination revealed corrected visual acuity of 20/40 or better in both eyes.  There were no findings of double vision.  There was no visual field defect present.  The Veteran was noted to not have had any incapacitating episodes attributable to any eye conditions in the past 12 months.  The Veteran's eye condition did not impact his ability to work.  Diagnoses of moderate nonproliferative diabetic retinopathy of both eyes (inclusion of retinal hemorrhages within this diagnosis) and pseudophakia (with associated surgical scars of the cornea) of both eyes were rendered.  

The Veteran's corrected vision is shown to be no less than 20/40 for the right eye, and 20/40 for the left eye, and impairment of a visual field has not been shown.  The evidence does not show that his diabetic retinopathy is productive of incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during any twelve month period.  Accordingly, the criteria for a separate, compensable disability rating for nonproliferative diabetic retinopathy have not been met.  See 38 C.F.R. §§ 4.79, DCs 6006, 6063-6066, 6080-81.


Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's diabetes mellitus and diabetic retinopathy with pseudophakia are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the disability and contemplate the Veteran's oral medication, insulin, and a restricted diet, without restriction of activities.  The Veteran's diabetic retinopathy with pseudophakia is manifested by loss of visual acuity and the weight of the evidence does not demonstrate any incapacitating episodes.  The symptoms are contemplated by the rating criteria.  Therefore, the Board finds that the record does not reflect that the Veteran's diabetes mellitus or diabetic retinopathy with pseudophakia are so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extra-schedular basis. 

In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Neither the Veteran nor the evidence suggests unemployability due to the DM or diabetic retinopathy with pseudophakia.  The Veteran is currently retired with no indication that his DM or diabetic retinopathy with pseudophakia was the cause of his retirement.  


ORDER

An initial disability evaluation in excess 20 percent for DM is denied.  

An initial compensable disability evaluation for diabetic retinopathy, with pseudophakia status post cataract extraction, is denied.  


REMAND

As it relates to the claim of service connection for an eye disorder other than diabetic retinopathy with pseudophakia status post cataract extraction, to include as secondary to service-connected type II DM, the Board, in its prior remand, noted that the Veteran was afforded VA examinations in May 2010 and July 2012 to assess the nature and etiology of any such disability and he was diagnosed as having pseudophakia, pingueculae, vitreous floaters, corneal arcus, a left corneal scar, and a left upper eyelid cyst.  The Board further observed that the May 2010 and July 2012 examinations only addressed the diagnosed pseudophakia, pingueculae, vitreous floaters, corneal arcus, left corneal scar, and left upper eyelid cyst and did not include consideration of any of the other eye disabilities that had been diagnosed during the claim period, including cataracts, posterior capsular opacification, a retinal hemorrhage, aphakia, dry eyes, and meibomitis/blepharitis.  The Board requested that the Veteran be afforded a VA examination to determine the etiology of any current eye disability other than diabetic retinopathy.  For each current eye disability other than diabetic retinopathy identified (i.e., any such disability diagnosed since February 2010, including but not limited to, cataracts, pseudophakia, pingueculae, vitreous floaters, corneal arcus, a left corneal scar, a left upper eyelid cyst, posterior capsular opacification, a retinal hemorrhage, aphakia, dry eyes, and meibomitis/blepharitis), the examiner was to answer the following questions:  (a) Was it at least as likely as not (50 percent probability or more) that the eye disability had its onset in service, was related to the Veteran's eye problems in service, or was otherwise the result of a disease or injury in service?  (b) Was it at least as likely as not (50 percent probability or more) that the current eye disability was caused (in whole or in part) by the Veteran's service-connected diabetes mellitus and/or diabetic retinopathy?  (c) Was it at least as likely as not (50 percent probability or more) that the current eye disability was aggravated (made chronically worse) by the Veteran's service-connected diabetes mellitus and/or diabetic retinopathy?  If a current eye disability other than diabetic retinopathy was aggravated by a service-connected disability, the examiner was to indicate the extent of such aggravation by identifying the baseline level of disability.  (d) Which diagnosed eye conditions, if any, were refractive errors not caused by acquired disability?

In formulating the above opinion, the examiner was to specifically acknowledge and comment on all eye disabilities other than diabetic retinopathy diagnosed since February 2010 (including, but not limited to, cataracts, pseudophakia, pingueculae, vitreous floaters, corneal arcus, a left corneal scar, a left upper eyelid cyst, posterior capsular opacification, a retinal hemorrhage, aphakia, dry eyes, and meibomitis/blepharitis), all instances of treatment for eye problems in the Veteran's service treatment records, and the medical literature submitted by the Veteran, which addressed a possible relationship between diabetes and cataracts (i.e., the article about senile cataracts received on June 21, 2010 from "emedicine from WebMD").

In conjunction with the Board remand, the Veteran was afforded a VA examination in Janaury 2015.  The examiner diagnosed the Veteran as having pseudophakia, both eyes (with associated surgical scars); blepharitis with associated dry eye syndrome both eyes; corneal arcus both eyes; pinguecula both eyes; and vitreous floaters; and eyelid cyst-inactive resolved.  Inactive diagnoses included cataract: cataract surgery performed on both eyes in Feb 2010; left upper eyelid cyst, excised without scarring in July 2010.  Conflicting diagnoses were posterior capsule opacification, none seen on examination; and aphakia (patient is pseudophakic meaning that he has artificial ocular lenses vs aphakic is where there are no lenses at all).

With regard to the requested opinions, as to arcus, the examiner initially stated that it was at least as likely as not that the present medical diagnosis of arcus was related to the inservice diagnosis of arcus that occurred on October 22, 1980.  As to blepharitis/dry eye syndrome, the examiner indicated that it was at least as likely as not that the present medical diagnosis of blepharitis with associated dry eye syndrome was related to Veteran's inservice complaints clearly documented on March 13, 1973. 

However, in the next paragraph, the examiner stated that the arcus and blepharitis/dry eye syndrome were less likely than not related to the Veteran's in-service eye problems.  The examiner indicated that these condition were considered to be normal age-related conditions and that arcus was related to age and cholesterol levels and that blepharitis/dry eye syndrome was a common ocular condition (among diabetics and non-diabetics alike) that normally worsened with age. 

Given the discrepancy in the above opinions, the record should retuned to the Janaury 2015 VA examiner and he should be asked to clarify whether the Veteran's arcus and blepharitis are related to his period of service. addressing the references made to the inservice findings in the original opinion.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the record to the examiner who performed the January 2015 VA eye examination (or a suitable substitute if the examiner is unavailable.  Following a complete review of the record, the examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's blepharitis/dry eye syndrome and arcus are related to his period of service.  The examiner should address the inservice findings made in his previous report when rendering his opinion and reconcile the conflicting opinions regarding the blepharitis/dry eye syndrome and arcus the relationship of each to inservice complaints and diagnoses as noted above.  Complete detailed rationale is requested for each opinion that is rendered.  

2.  Following the completion of the above, the RO should readjudicate the remaining claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


